Citation Nr: 1610850	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-27 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected chronic obstructive pulmonary disease (COPD), chronic bronchitis, and obstructive sleep apnea; to include a separate rating for the obstructive sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disorder prior to August 20, 2014, and to a rating in excess of 20 percent thereafter; to include consideration of a separate compensable rating for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disorder.

4.  Entitlement to a rating in excess of 10 percent for bursitis of the right shoulder.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to August 20, 2014.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board notes that the Veteran has indicated the existence of potentially pertinent medical records that are not on file.  For example, at his July 2015 hearing he indicated he had received private medical care for his pulmonary conditions from 2010 to 2014 from a Dr. Pinfold of the LSU Family Clinic.  Transcript pp. 9-10.  Moreover, he indicated that he also received treatment for his lower back from his primary care doctor, and identified Dr. Pinfold as his primary care doctor.  Transcript pp. 6, 10.  No such records appear to be on file.  Therefore, a remand is required to obtain any such records.

The Veteran also testified at his July 2015 hearing that he had received treatment for his service-connected lumbar spine and right shoulder disorders from 2010 to 2014 from a Dr. Dole.  Granted, he subsequently submitted medical records from Dr. Dole dated from February 2010 through July 2015, as well as a November 2015 statement, and waived initial AOJ consideration of such evidence pursuant to 38 C.F.R. § 20.1304(c).  Similarly, he waived initial AOJ consideration of an October 2015 statement from a Dr. Dhawan.  Nevertheless, it is not clear whether there are additional treatment records from Dr. Dole subsequent to July 2015 or whether Dr. Dhawan has any pertinent treatment records.  As a remand is already deemed necessary in the instant case, clarification should be obtained regarding whether there are any such records, and, if so, they should be added to the file.

The Board further notes that it does not appear the Veteran has been accorded a VA examination since May 2010 to evaluate the current nature and severity of his service-connected COPD, bronchitis, and sleep apnea; or his right shoulder bursitis.  Moreover, the evidence of record intimates that these service-connected disabilities may have increased in severity since that examination.  When the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board acknowledges the Veteran was accorded a VA examination of his service-connected lumbar spine disorder in August 2014, which resulted in both the increased 20 percent rating for the lumbar spine but also a separate rating for right lower extremity radiculopathy in accord with Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  However, the record indicates this examination may not have adequately evaluated this service-connected disability.  For example, the VA examination only noted radiculopathy of the right lower extremity while other evidence of record, to include a June 2013 statement from Dr. Dole, indicates radiculopathy of the bilateral lower extremities.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In view of the foregoing, the Board finds that a remand is also required to accord the Veteran new examinations to evaluate the current nature and severity of his service-connected pulmonary disorders, right shoulder, and lumbar spine to include associated radiculopathy.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also wishes to note that pulmonary function testing conducted in conjunction with the May 2010 VA examination indicates the Veteran is entitled to a 60 percent rating under Diagnostic Code 6604 for COPD based upon the FEV-1 results.  Although the current 50 percent evaluation is pursuant to criteria found at Diagnostic Code 6847 for sleep apnea, the provisions of 38 C.F.R. § 4.96 state that ratings under Diagnostic Codes 6600 through 6817, and 6822 through 6847 will not be combined with each other but that a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The predominant disability in this case would appear to be the one which results in the higher rating.  Further, such action would appear to result in a combined rating that satisfies the requirements for consideration of a TDIU under 38 C.F.R. §§ 3.340, 4.16(a), for this period.  See 38 C.F.R. § 4.25.  Nevertheless, as the Veteran has indicated potentially pertinent medical records from Dr. Pinfold for the pulmonary disorders during this period the Board will defer taking any such action until such evidence has been obtained or requested.



Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his pulmonary conditions, lumbar spine to include associated radiculopathy, and right shoulder bursitis since March 2010.  He should be specifically requested to provide a release for records from Dr. Pinfold of the LSU Family Clinic for this period as indicated by his July 2015 testimony, and whether there are any outstanding treatment records from Drs. Dole and/or Dhawan.  Even if the Veteran does not respond, determine whether there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his pulmonary, lumbar spine, radiculopathy, and right shoulder symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected pulmonary conditions, lumbar spine to include associated radiculopathy, and right shoulder bursitis.  The claims folder should be made available to the examiner for review before the examination.

Regarding the lumbar spine and right shoulder, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

The examiner should also state whether the Veteran has radiculopathy of the left lower extremity associated with his lumbar spine disorder, as indicated by other evidence of record to include the June 2013 and November 2015 statements from Dr. Dole.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




